Exhibit 10.1

Senior Secured Promissory Note and Security Agreement

 

Aggregate Principal Amount:    US $8,000,000.00    April 24,2012

IFMI, LLC, a Delaware limited liability company (the “Company” or “Maker”),
having an address at 2929 Arch Street, 17th Floor, Philadelphia, PA 19104, for
value received, hereby promises to pay to the order of PrinceRidge Holdings LP,
a Delaware limited liability partnership (the “Payee”), the principal amount of
Eight Million and 00/100 Dollars ($8,000,000.00), or so much thereof as shall
have been advanced and shall remain unpaid, plus interest on the principal
balance thereof from time to time outstanding until the date paid, at the rates
set forth below. This Senior Secured Promissory Note (this “Note”) is made in
connection with the exercise of an option to borrow pursuant to Section 5.05(b)
of the Fourth Amended and Restated Limited Liability Company Agreement, dated as
of May 31, 2011, of PrinceRidge Partners LLC, a Delaware limited liability
company (“PrinceRidge LLC”) and Section 5.05(b) of the Fourth Amended and
Restated Limited Partnership Agreement, dated as of May 31, 2011, of PrinceRidge
Holdings LP (collectively referred to herein as the “Partnership Agreements”).
All capitalized terms used herein and not otherwise defined shall have the same
meaning ascribed to them in the Partnership Agreements.

The Maker shall pay interest on the unpaid balance of such principal amount from
the date hereof until the aggregate principal amount is paid in full as set
forth herein. Interest shall be payable quarterly on the 10th day of each of
August and November 2012 and February 2013, with the final payment due on the
date that is one year from the date of the initial advance under this Note (the
“Maturity Date”), in cash at a rate equal to ten percent (10%) per annum
(“Interest”). All payments of principal, Interest and fees shall be made in
lawful money of the United States of America in cash or by wire transfer at the
address of Payee set forth on the signature page hereof or such other address as
Payee may designate in writing to the Maker. All payments hereunder shall be
made without reduction by reason of any set-off, defense or counter-claim
whatsoever. The entire unpaid principal balance of this Note and all accrued and
unpaid interest thereon, together with all other amounts due and payable
hereunder, shall, unless sooner accelerated in accordance with the terms of this
Note, be due and payable in full on the Maturity Date.

The Maker may borrow amounts hereunder from time to time upon written request to
Payee for an advance, but in no event shall Payee be required to make any
advance hereunder after May 10, 2012. Payee shall have no obligation to make any
advance hereunder if making the same would cause the total amount advanced under
this Note to exceed Eight Million and No/100 Dollars ($8,000,000.00). The Maker
will request advances hereunder by executing and delivering to Payee a written
request for advance and certification, which will include a certification from
the Maker that all representations and warranties made herein by the Maker are
true and correct in all respects as of the date of the requested advance, and
that no default or Event of Default is continuing hereunder. Subject to the
provisions hereof, Payee shall make the requested advance within two business
days after receipt of such written request for advance and certification.



--------------------------------------------------------------------------------

1. Representation and Warranties. The Maker represents and warrants to Payee
that:

(a) It is a limited liability company duly organized and validly existing in
good standing under the laws of its jurisdiction of organization with full power
and authority to execute, deliver and perform this Note, that this Note has been
duly authorized, executed and delivered by it and constitutes its legal, valid,
binding and enforceable obligation and that the execution, delivery and
performance of this Note does not and will not violate, constitute a default
under or result in a breach of its constitutive documents, any applicable laws
or regulations or any material contract, agreement or instrument to which it is
a party or by which it or its property may be bound or subject.

(b) The execution and delivery of this Note and grant of a security interest by
Maker, and the performance by Maker of its obligations set forth herein, do not
require the consent or approval of any person or entity which has not already
been obtained.

(c) Maker has conducted its business and operations in compliance with all
applicable laws except to the extent that non-compliance therewith would not
have a material adverse effect on Maker. Maker is not in default beyond any
applicable cure periods under Maker’s certificate of formation or operating
agreement. Maker is not in default beyond any applicable cure periods under any
material agreement to which it is a party or by which any of its property may be
bound except to the extent that any such default would not have a material
adverse effect on Maker, and Maker is not in default with respect to any
existing indebtedness due third persons.

(d) Other than as disclosed in publicly available filings with the Securities
and Exchange Commission (the “SEC”) filed by the parent of Maker (“Parent”) on
or after December 31, 2010 (collectively, the “SEC Filings”), Maker has filed
all federal, state and local tax returns and other related reports required by
any laws to be filed and which are, in each case, material to the conduct of its
business, has paid or caused to be paid all taxes, assessments and other
governmental charges that are due and payable (except to the extent that they
are being challenged in good faith), and has made adequate provision for the
payment of such taxes, assessments or other charges accruing but not yet
payable, except for, in each case, such taxes, assessments and other charges as
would not, in the aggregate, have a material adverse effect on Maker, Maker’s
ability to repay this Note, or Payee’s interest in the Collateral. Other than
with respect to uncertain tax positions disclosed in the SEC Filings, Maker has
no knowledge of any deficiency or additional assessment in connection with any
taxes, assessments or charges due from Maker.

(e) No representation or warranty by Maker contained in this Note, or in any
document or financial statements submitted to Payee to obtain the credit
evidenced by this Note and set forth on Schedule 1(e) hereto, contains any
untrue statement of material fact or omits to state a material fact necessary to
make such representation or warranty not misleading in light of the
circumstances under which it was made. Other than as may be disclosed in the SEC
Filings, Maker is not aware of any fact which has not been disclosed to Payee in
writing which either Maker has determined or Payee has determined (and has
notified Maker in writing) materially adversely affects, or which Maker has
determined or Payee has determined (and has notified Maker in writing) will
materially adversely affect, the properties, business, profit or condition

 

2



--------------------------------------------------------------------------------

(financial or otherwise) of Maker, or the ability of Maker to perform its
obligations under this Note.

(f) The audited statement of operations and statement of cash flows for the
period ended December 31, 2011 and the audited balance sheet as of December 31,
2011, along with the notes thereto, all of which is contained in the Annual
Report on Form 10-K filed by Parent with the SEC on March 9, 2012, (i) present
fairly the financial condition of Parent, together with its consolidated
subsidiaries (including Maker), and the results of Parent’s consolidated
operations (including Maker) for the period indicated therein, (ii) were
prepared in accordance with generally accepted accounting principles,
consistently applied (“GAAP”), (iii) with respect to all historical data, are
true and accurate in all material respects as of the date thereof, and (iv) are
not misleading in any material respect. Other than as may be listed on Schedule
1(f) hereto, there has been no material adverse change in the business, property
or condition (financial or otherwise) of Maker since the date of such financial
statements. Each Form 10-K and Form 10-Q required by the SEC to be made by
Parent since January 1, 2010 has been filed as and when required (except to the
extent appropriate extensions have been obtained and remain in effect), and to
Maker’s knowledge, each other filing required by the SEC to be made by Parent
since January 1, 2010 has been filed as and when required (except to the extent
appropriate extensions have been obtained and remain in effect). Neither Parent
nor Maker has received written notice of any violation of any law, rule or
regulation of the SEC by Parent that has not been disclosed in the SEC Filings
or to Payee in writing.

(g) Other than as disclosed in the SEC Filings or to the Payee in writing, there
are no actions or proceedings pending, or to Maker’s knowledge, threatened
against Maker or any of its property, at law or in equity, or by or before any
governmental instrumentality or agency which affects the validity or priority of
this Note or the ability of Maker to fulfill its obligations hereunder.

(h) Both immediately prior to and immediately after giving effect to the
transactions contemplated by the terms and provisions of this Note, (i) Maker
owned and owns assets whose fair value was and is greater than the amount
required to pay all of Maker’s debts (including contingent debts), (ii) Maker
was and is able to pay all of its debts as such debts come due, and (iii) Maker
had and has capital sufficient to carry on its business and transactions and all
business and transactions in which it is about to engage, in each case (clauses
(i) through (iii)) as determined in accordance with applicable law.

(i) Other than as may be disclosed in the SEC Filings, there are no
transactions, arrangements or other relationships between and/or among the Maker
or any of its affiliates (as such term is defined in Rule 405 of the Securities
Act of 1933, as amended), on the one hand, and any unconsolidated entity,
including, but not limited to, any structured finance, special purpose or
limited purpose entity, on the other hand, that could materially adversely
affect the Maker’s or any of its affiliates’ liquidity or the availability of or
requirements for their capital resources that have not been disclosed to Payee
in writing.

(j) Other than as may be disclosed in the SEC Filings, there are no outstanding
loans, advances (except normal advances for business expenses in the ordinary
course of business) or guarantees or indebtedness by the Maker or any of its
affiliates to or for

 

3



--------------------------------------------------------------------------------

the benefit of any of the officers or directors of the Maker, any of its
affiliates or any of their respective family members.

Notwithstanding the foregoing, none of the representations and warranties
contained in this Section 1 shall be deemed to cover or apply to Payee or the
business of Payee; provided, that for purposes of Section 1(h)(i) Maker’s
current interest in Payee shall be included in Maker’s total assets and for
purposes of Section 1(h)(ii) the outstanding principal amount of this Note shall
be included in Maker’s total liabilities.

Payee acknowledges and represents that neither the current PrinceRidge Managers
(as defined in the Partnership Agreements) nor the General Counsel of
PrinceRidge has actual (and not imputed) knowledge (without any implied duty to
investigate) as of the date hereof that any representation or warranty made
herein by Maker is untrue.

2. Affirmative Covenants. So long as any amount remains unpaid hereunder, Maker
covenants and agrees as follows:

(a) Maker will promptly pay and discharge when due all federal, state and other
governmental taxes, assessments, fees and charges imposed upon it, or upon any
of its properties or assets, other than such taxes, assessments, fees, and
charges as may be challenged in good faith by Maker or which would not, in the
aggregate, have a material adverse effect on Maker, Maker’s ability to repay
this Note, or Payee’s interest in the Collateral.

(b) The primary use of the proceeds of the loan made hereunder shall be to
distribute funds to Parent to satisfy early redemptions of the 7-5/8%
convertible notes issued by Parent. Maker may also use the proceeds hereof for
working capital and general corporate purposes.

(c) Maker will promptly upon the request of Payee provide to Payee such other
reasonable information and/or reasonable reports relating to Maker’s business,
operations, properties or prospects as Payee may from time to time reasonably
request, provided that Maker shall not be required to develop reports or provide
information that are not readily available on its current accounting systems,
and provided, further, that Maker shall not be required to provide such
information or reports with respect to JVB Financial Holdings, L.L.C. and its
subsidiaries other than on a consolidated basis with Maker’s other businesses
and operations.

(d) Maker will maintain its company existence in its state of organization.
Maker will maintain its good standing status in its state of organization except
to the extent that any failure to maintain such good standing status would not
have a material adverse effect on Maker.

(e) Promptly upon the occurrence thereof, Maker will provide Payee with written
notice of any Event of Default (hereinafter defined), or any act, event,
condition or occurrence that upon the giving of any required notice or the lapse
of time, or both, would constitute an Event of Default. In addition, Maker will
promptly advise Payee in writing of any condition, act, event or occurrence
which comes to Maker’s attention that would materially prejudice Payee’s rights
in connection with any Collateral (hereinafter defined) or this Note, including,
if applicable, the material details of any pending or threatened litigation or
any other

 

4



--------------------------------------------------------------------------------

legal or administrative proceeding or investigation pending or threatened
against Maker or any lien against the Collateral. Additionally, Maker agrees to
provide immediate written notice to Payee of any default with respect to any
material obligation for borrowed money, whether now existing or hereafter
created, incurred or arising, or if any such obligation becomes or is declared
to be due and payable prior to the expressed maturity thereof.

(f) Maker will conduct its businesses and operations in compliance with (i) all
applicable laws and requirements of all federal, state and local regulatory
authorities having jurisdiction, (ii) the provisions of its charter documents,
(iii) all agreements and instruments by which it or any of its properties may be
bound, and (iv) all applicable decrees, orders and judgments, except to the
extent any violation of the foregoing clauses (i), (iii) or (iv) would not have
a material adverse effect on Maker.

(g) Maker will at all times defend Payee’s and Maker’s rights in the Collateral
pledged hereunder, against all persons and all claims and demands whatsoever,
and will, upon request of Payee (i) furnish such further assurances of title as
may be reasonably required by Payee, and (ii) do any other acts reasonably
necessary to effectuate the purposes and provisions of this Note, or as required
by law or otherwise in order to perfect, preserve, maintain and/or continue the
security interests of Payee in the Collateral.

3. Negative Covenants. So long as any obligation remains outstanding hereunder
or this Note remains in effect, Maker covenants and agrees that, without the
prior written consent of Payee, Maker shall not:

(a) Merge or consolidate with any business, company or enterprise unless the
surviving entity resulting from such merger or consolidation expressly assumes
the obligations of Maker under this Note.

(b) Sell all or substantially all of Maker’s assets unless the proceeds of such
sale are used to fully prepay or otherwise extinguish this Note.

(c) Use all or any part of the loan proceeds to purchase or carry, or to reduce
or retire any loan incurred to purchase or carry, any margin stocks (within the
meaning of Regulations U, T and X of the Board of Governors of the Federal
Reserve System) or to extend credit to others for the purpose of purchasing or
carrying any such margin stocks.

(d) Reincorporate or reorganize itself under the laws of any jurisdiction other
than the jurisdiction in which it is incorporated as of the date hereof or
change its name or corporate form, in each case without providing at least 10
days prior written notice to Payee.

(e) At any time do or perform any act which materially and adversely affects the
interests or rights of Payee under this Note or which would materially and
adversely affect Payee’s rights and/or remedies under this Note with respect to
any Collateral and the validity or priority of Payee’s lien on the Collateral.

(f) Mortgage, assign, pledge, hypothecate or otherwise encumber or permit any
lien, security interest or other encumbrance, including purchase money liens,
whether under conditional or installment sales arrangements or otherwise, to
affect the Collateral, unless any

 

5



--------------------------------------------------------------------------------

such lien, security interest or other encumbrance is subordinated to Payee’s
lien on the Collateral pursuant to a subordination and intercreditor agreement
in form and substance acceptable to Payee and does not adversely affect the
priority of Payee’s lien on the Collateral as a first priority lien.

(g) Incur any indebtedness, whether direct or indirect, except for:
(i) unsecured indebtedness; (ii) indebtedness outstanding on the date hereof and
disclosed in the SEC Filings; (iii) indebtedness that is secured by assets of
Maker other than the Collateral; or (iv) indebtedness that is secured by the
Collateral, but only if the lien in connection therewith is junior to Payee’s
lien on the Collateral established in Section 5 hereof pursuant to a
subordination and intercreditor agreement in form and substance acceptable to
Payee. Notwithstanding the foregoing, the Maker may incur any additional
indebtedness if the proceeds of such additional indebtedness shall be used to
prepay or otherwise extinguish this Note.

(h) (i) Modify or amend, in any respect, any of the material terms of any
outstanding indebtedness permitted hereunder and issued and/or delivered prior
to the date hereof or any of the documents executed in connection therewith if
any such modification or amendment would have a material adverse effect on
Maker’s ability to pay the obligations hereunder as and when due, or (ii) make
any voluntary prepayments of amounts owing pursuant to such indebtedness, in
each case, without the prior written consent of Payee.

4. Event of Default. Upon the occurrence of any of the following events (each,
an “Event of Default”):

(a) the Maker shall fail to pay any principal, Interest or other amount payable
in respect of this Note on the date due and otherwise in accordance with the
terms hereof;

(b) the Maker shall default in the observance or performance of any affirmative
covenant contained in this Note and that default shall continue unremedied for a
period of ten (10) calendar days following notice given by Payee;

(c) the Maker shall default in the observance or performance of any negative
covenant contained in this Note;

(d) any representation in this Note shall have been at the time made untrue in
any material respect;

(e) if a default beyond any applicable notice or cure period shall occur in
connection with any material obligation of Maker (or any material obligation of
a joint venture for which Maker is liable) for the payment of borrowed money,
whether now existing or hereafter created, incurred or arising, or if any such
obligations become or are declared to be due and payable prior to the expressed
maturity thereof;

(f) the Maker shall file a petition or commence a proceeding under any
bankruptcy, insolvency or similar law of any state or any subdivision thereof or
any other nation, state or political entity (whether such petition or proceeding
is for relief from debts or for the appointment or authorization of a receiver,
trustee, liquidator, custodian or conservator of the Maker or of the whole or
substantially all of its property or any other purpose), or there is filed

 

6



--------------------------------------------------------------------------------

against the Maker any such petition or commenced against the Maker any such
proceeding, and any such petition or proceeding filed or commenced against the
Maker remains undismissed for a period of sixty (60) calendar days, or if the
Maker by any act consents to, approves of or expressly acquiesces in any such
petition or proceeding; the Maker shall seek relief under any such law; or the
Maker shall make an assignment for the benefit of creditors; or a court of
competent jurisdiction shall enter an order, judgment or decree, or enter an
order for relief against the Maker in any case commenced under any such law; or

(g) the Maker shall take any other action, or the occurrence of any other event
caused by Maker, which is deemed an Involuntary Transfer under the Partnership
Agreements; then, after Payee notifies Maker of such Event of Default in writing
(the “Default Notice”) and a period of thirty (30) days has elapsed after
Maker’s receipt of the Default Notice (such 30-day period, the “Notice Period”)
without such Event of Default being cured, Payee may, by written notice to the
Maker (the “Acceleration Notice”), declare this Note to be forthwith due and
payable, as to principal, Interest and all other amounts owing hereunder and may
exercise all of its rights and remedies against the Collateral as set forth
below; provided, however, that upon the occurrence of an Event of Default
described in clause (f) above, all amounts due under this Note shall
automatically be due and payable without the requirement of any notice to the
Maker or any further act of the Payee. At any time during the Notice Period with
respect to any Event of Default, Maker may cure such Event of Default, and if
all then existing Events of Default for which a Default Notice has been provided
are cured, no Acceleration Notice shall be provided with respect to such cured
Events of Default. The remedies provided herein, which may be exercised only
after the end of the Notice Period and after delivery of the Acceleration
Notice, shall be cumulative and in addition to any other remedy available to the
Payee under this Note, the Partnership Agreements or under applicable law, or
otherwise. No delay on the part of Payee in exercising any rights hereunder
shall operate as a waiver of such rights. For the avoidance of doubt, to the
extent that the exercise by Payee of any remedy or right hereunder would require
the vote or action of the Board of Managers of Payee, the exercise of any such
remedy or right shall be considered an Interested Transaction pursuant to the
terms of the Partnership Agreements, and any foreclosure by the Payee upon the
Collateral pursuant to the terms of this Note shall be an Involuntary Transfer
pursuant to the terms of the Partnership Agreements. Nothing herein shall be
construed to limit or otherwise infringe upon any rights of Maker during the
Notice Period, including its voting rights under the Partnership Agreements, its
rights to designate the IFMI Managers to the Board of Managers, or the rights of
any IFMI Manager to vote as a member of the Board of Managers with respect to
any matter. Notwithstanding anything set forth in this Note to the contrary,
Payee agrees that following an Event of Default (other than an Event of Default
pursuant to clause (f) above), it will not take action to foreclose upon its
security interest in the Collateral during the Notice Period.

5. Grant of Security Interest. To secure all of Maker’s obligations under this
Note, Maker hereby grants, pledges, and transfers to Payee a first priority
security interest in all of Maker’s right, title and interest in and to 100% of
Maker’s Capital Account in Payee and PrinceRidge LLC and 100% of Maker’s Units
in Payee and PrinceRidge LLC held on the date hereof: including, without
limitation, all of Maker’s right, title and interest in and to any and all
distributions, proceeds and any other amounts payable to Maker, whether cash or
otherwise, with respect to the foregoing, whether now owned or hereafter
acquired (collectively, the “Collateral”). Maker and Payee acknowledge and agree
that (i) the balance of Maker’s Capital

 

7



--------------------------------------------------------------------------------

Account in Payee is $38,959,699.90 and in PrinceRidge LLC is $33,277.76 (each as
of March 31, 2012), (ii) Maker owns 264,488 Profit Units and 267,153 Equity
Units of Payee and 2,500 Profit and Equity Units of PrinceRidge LLC and
(iii) Maker owns the Collateral free and clear of all liens, security interests,
claims, charges, restrictions and encumbrances whatsoever, and no part of the
Collateral is subject to any previous assignment. Payee shall have all rights
and remedies of a secured party under the New York Uniform Commercial Code, and
all other applicable laws, provided that Payee shall not be permitted to acquire
any of the Collateral or retain the Collateral for its own account. Except to
the extent permitted in this Note, Maker shall keep the Collateral free and
clear of all liens, security interests, claims, charges, restrictions and
encumbrances whatsoever, and shall not sell, assign, pledge, transfer, mortgage
or otherwise dispose of all or any part of the Collateral. Payee is hereby
authorized to file a UCC-1 financing statement (the “UCC-1”) among the records
of Maker’s jurisdiction of formation that describes the Collateral, and Maker
hereby represents that upon such filing, Payee shall have a valid and perfected
first priority lien on and security interest in the Collateral. Additionally, to
further evidence the foregoing security interest, Maker shall execute and
deliver to Payee a blank assignment and assumption agreement with respect to the
Units. In addition to all rights and remedies available under the New York
Uniform Commercial Code and under other applicable law, Payee shall have the
right for and in the name, place and stead of Maker, to execute endorsements,
assignments and other instruments of conveyance or transfer with respect to all
or any part of the Collateral following an Event of Default and the expiration
of any applicable Notice Period. In furtherance of the foregoing, Maker hereby
irrevocably appoints Payee as Maker’s attorney-in-fact and proxy solely to,
following an Event of Default and the expiration of any applicable Notice
Period, receive, endorse and collect all instruments made payable to Maker
representing any dividend, interest payment or other distribution in respect of
any Collateral and to give full discharge for the same. This power is coupled
with an interest and is irrevocable. In the event of a sale of all or any part
of the Collateral by Payee such sale may include a best efforts auction process
whereby bids by current holders of Units will be accepted. At the request of
Payee, Maker shall execute such further documents as Payee may from time to time
request to record or perfect any sale of the Collateral and/or Collateral
assignment to a foreclosure purchaser or to more fully carry out the intent
hereof. Maker shall remain liable for any deficiency resulting from any sale of
the Collateral, or any part thereof, in accordance with this Note and shall pay
any such deficiency forthwith on demand. Upon payment in full of all obligations
under this Note (other than contingent indemnification claims) and termination
of all of Payee’s commitments to lend hereunder, (x) Payee’s lien on the
Collateral shall immediately, and without any required action by any party, be
released, and (y) Payee shall promptly file a statement terminating the UCC-1,
and if Payee does not file such termination statement within three (3) business
days of such payment in full, Maker is hereby authorized to do so.

6. Prepayment. This Note may be prepaid in whole or in part at any time and from
time to time without premium, penalty or fee, together with Interest accrued on
the amount prepaid to the date of any such prepayment.

7. Indemnification. The Maker hereby indemnifies and holds harmless the Payee,
its affiliates and each of their respective directors, officers, employees,
agents, legal counsel and advisors (each an “Indemnified Party”) from and
against any and all actions, claims, damages, losses, liabilities, fines,
penalties, costs and expenses of any kind (including, without limitation,
counsel fees and disbursements in connection with any subpoena, investigative,
administrative or

 

8



--------------------------------------------------------------------------------

judicial proceeding, whether or not the Indemnified Party shall be designated a
party thereto) which may be incurred by the Indemnified Party or which may be
claimed against the Indemnified Party, in each case as a result of any claim or
action by a third party (other than any member of the Board of the Managers) by
reason of or in connection with the execution, delivery or performance of this
Note or any transaction contemplated by, or action taken or omitted to be taken
by the Payee under, this Note; provided, however, that no Indemnified Party
hereto shall be entitled to indemnification against losses or damages to the
extent such losses or damages arise out of such Indemnified Party’s gross
negligence or willful misconduct, as finally determined by a court of competent
jurisdiction. Nothing in this paragraph is intended to limit the Maker’s
obligations contained elsewhere in this Note or in the Partnership Agreements.
Without prejudice to the survival of any other obligation of the Maker
hereunder, the indemnities and obligations of the Maker contained in this
paragraph shall survive the payment in full of all obligations hereunder.

8. Payments by Maker. Except as otherwise provided herein, all payments made by
the Maker hereunder will be made without setoff, counterclaim or other defense.
All such payments shall be free and clear of and without deduction for any
present or future income, stamp or other taxes, levies, imposts, deductions,
charges, fees, withholding, restrictions or conditions of any nature now or
hereafter imposed, levied, collected, withheld or assessed by any jurisdiction
or by any political subdivision or taxing authority thereof or therein, and all
interest, penalties or similar liabilities.

9. Waivers. Other than as specifically provided herein, the parties hereto,
including the Company and all endorsers of this Note, hereby waive presentment,
demand, notice, protest and all other demands and notices in connection with the
delivery, acceptance, performance or enforcement of this Note. Maker hereby
acknowledges that all rights and interests of Payee hereunder and all agreements
and liens and all obligations of Maker hereunder, shall remain in full force and
effect and shall be absolute and unconditional irrespective of any circumstance
which might otherwise constitute a defense available to, or a discharge of Maker
in respect of its obligations hereunder (other than payment in full of this Note
and termination of all of Payee’s commitments to lend hereunder).

10. Transfers. Payee may not transfer all or any portion of this Note or any of
its rights hereunder without the consent of the Company. Upon any such transfer
consented to by the Company, the Company will prepare a new Note in the
denomination indicated by Payee, deliver such new Note as instructed by the
Payee and make appropriate entries on the Note registry maintained at the
Company’s offices. The Company may treat the person in whose name this Note is
registered on the Note registry maintained at such office as the holder hereof
for all purposes and the Company shall not be affected by any notice to the
contrary.

11. Successors and Assigns. Subject to Section 10, this Note shall be binding
upon and shall inure to the benefit of the Company, Payee and their respective
successors and assigns, provided that the Company may not assign or transfer any
of its rights or obligations hereunder without the prior written consent of
Payee.

12. Savings Clause. Notwithstanding the foregoing or any other provision
contained in this Note, nothing herein contained shall authorize or permit the
exaction by or payment of

 

9



--------------------------------------------------------------------------------

interest to Payee where the same would be unlawful or prohibited by any
applicable law or would violate the applicable usury law of any jurisdiction. In
any such event, this Note shall automatically be deemed amended to permit
interest charged at an amount equal to, but not greater than, the maximum
permitted by law.

13. Payments. Whenever any payment of principal of or interest on this Note or
payment of any other amount due hereunder shall be stated to be due on a day
that is not a Business Day such payment shall be due on the next succeeding
Business Day and such extension of time shall be included in the computation of
the payment of interest, if any, due in connection with any such payment. For
the purposes hereof, “Business Day” shall mean any day other than a Saturday,
Sunday or a day on which banking institutions in New York, New York are
authorized or required by law to close.

14. Amendments. This Note may be amended only by an agreement in writing, which
is signed by the party or parties against whom enforcement of any waiver,
change, modification or discharge is sought.

15. Notices. Except as otherwise provided herein, all notices, demands and other
communications (“notices”) to either party hereto under this Note shall be in
writing and shall be delivered or sent to the attention of the General Counsel,
the Chief Operating Officer and the Chief Financial Officer of such party at the
address shown below its name on the signature pages hereof, or to such other
address as may be given by proper notice. Any notice given hereunder shall not
be deemed effective until actually received.

16. Expenses. The Maker hereby agrees to pay on demand all costs and expenses
(including without limitation, all fees and expenses of counsel to the Payee)
incurred by the Payee in connection with the enforcement of Payee’s rights, and
the collection of all amounts due, hereunder.

17. Governing Law. THIS NOTE AND ANY DOCUMENTS AND INSTRUMENTS DELIVERED IN
CONNECTION HEREWITH AND THE RIGHTS AND DUTIES OF THE MAKER AND PAYEE SHALL BE
GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK (EXCLUDING THE LAWS APPLICABLE TO CONFLICTS OR CHOICE OF LAW
THAT WOULD RESULT IN THE APPLICATION OF ANY LAW OTHER THAN THE LAW OF THE STATE
OF NEW YORK). THE MAKER AGREES THAT ANY SUIT FOR THE ENFORCEMENT OF THIS NOTE
MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK, IN NEW YORK COUNTY OR ANY
FEDERAL COURT SITTING THEREIN AND CONSENTS TO THE EXCLUSIVE JURISDICTION OF SUCH
COURTS AND SERVICE OF PROCESS IN ANY SUCH SUIT BEING MADE UPON THE MAKER BY MAIL
AT THE ADDRESS OF SUCH PERSON AT ITS PRINCIPAL PLACE OF BUSINESS OR RESIDENCE,
IF AN INDIVIDUAL. THE MAKER AND PAYEE HEREBY WAIVES ANY OBJECTION THAT IT MAY
NOW OR HEREAFTER HAVE TO THE VENUE OF ANY SUCH SUIT OR ANY SUCH COURT OR THAT
SUCH SUIT IS BROUGHT IN AN INCONVENIENT FORUM.

 

10



--------------------------------------------------------------------------------

18. Waiver of Jury Trial. The parties hereto knowingly, voluntarily and
expressly waive all right to trial by jury in any action, proceeding or
counterclaim enforcing or defending any rights arising out of or relating to
this Note.

19. Invalidity. Invalidation of any one or more of the provisions of this Note
shall in no way affect any of the other provisions of this Note which shall
remain in full force and effect.

20. Offset/Deductions. Maker hereby acknowledges and agrees that Payee has the
right to offset against the obligations owing hereunder, without notice, any and
all cash, credits, distributions or repurchase proceeds owing to Maker in
accordance with Section 7.03, Section 8.03, Section 10.01(c) and otherwise in
accordance with the terms of the Partnership Agreements.

21. No Stay in Event of Bankruptcy. Maker acknowledges and agrees that (i) in
the event of the filing of any voluntary or involuntary petition in bankruptcy
by or against Maker, it shall not seek a ruling or request any other party to
seek a ruling to enforce or extend the automatic stay provided by Section 362 of
the Bankruptcy Code, or seek a supplemental stay or any other relief, whether
injunctive or otherwise, pursuant to Section 105 of the Bankruptcy Code or any
other provision of the Bankruptcy Code, or in law or in equity, to stay,
interdict, condition, reduce, or inhibit the ability of Payee to enforce any
rights it has by virtue of this Note, at law or in equity, or any other rights
Payee has, whether now or hereafter acquired, against any person or entity which
is not a debtor in such bankruptcy proceedings or against any property owned by
any such non-debtor; and (ii) Payee shall be entitled to, and Maker hereby
agrees that Payee shall have, relief from the automatic stay in bankruptcy or
any similar or supplemental stay to exercise all of its rights and remedies
under this Note and applicable law.

22. Continuing Enforcement. If, after receipt of any payment of all or any part
of this Note, Payee is compelled or reasonably agrees, for settlement purposes,
to surrender such payment to any person or entity upon reasonably determining
that such payment is void or voidable as a preference or fraudulent conveyance,
an impermissible setoff, or a diversion of trust funds, then this Note shall
continue in full force and effect or be reinstated, as the case may be, and
Maker shall be liable for, and shall indemnify, defend and hold harmless Payee
with respect to the full amount so surrendered. The provisions of this Section
shall survive the cancellation or termination of this Note and shall remain
effective notwithstanding the payment of the obligations evidenced hereby, the
release of any security interest, lien or encumbrance securing this Note or any
other action which Payee may have taken in reliance upon its receipt of such
payment. Any cancellation, release or other such action shall be deemed to have
been conditioned upon any payment of the obligations evidenced hereby having
become final and irrevocable.

[Remainder of Page Intentionally Blank; Signature Page and Schedules Follow]

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Note has been executed and delivered on the date first
above written by duly authorized representatives of the Company.

 

IFMI, LLC By:  

/s/ Daniel G. Cohen

  Name:   Daniel G. Cohen   Title:   Chief Executive Officer   Address:   2929
Arch Street   Philadelphia, PA 19104   Attention: Chief Executive Officer
ADDRESS OF PAYEE: c/o PrinceRidge Holdings LP 1633 Broadway 28th Floor New York,
New York 10019 Attn: General Counsel and Chief Operating Officer

 

Acknowledged and Accepted: PrinceRidge Holdings LP By:  

/s/ John P. Costas

Name:  

John P. Costas

Title:  

Chairman

By:  

/s/ Michael T. Hutchins

Name:  

Michael T. Hutchins

Title:  

Chief Executive Officer

[Signature Page to Secured Promissory Note]



--------------------------------------------------------------------------------

Schedule 1(e)

IFMI Projected Cash Balances 3/31/12 to 3/31/13

 

13



--------------------------------------------------------------------------------

Schedule 1(f)

 

•  

1Q12 negative mark-to-market adjustment of $5,420,760 (as currently estimated)
in the value of the Company’s indirect investment in Star Asia Finance.

 

•  

1Q12 payment by IFMI LLC of the $2,250,000 contribution to a non-ordinary course
legal settlement related to the Leawood matter, on behalf of the Company’s
wholly-owned subsidiary Cohen & Company Financial Management LLC, which was
party to the related settlement.

 

14